DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
This action is in response to applicant’s amendment/arguments filed on 06/29/2022. Claims 1-18 have been amended. Currently, claims 1-18 are pending. This action is made FINAL.
Information Disclosure Statement
	The information disclosure statement submitted on 07/07/2022 has been considered by the Examiner and made of record in the application file.

Response to Arguments
	Applicant’s arguments/amendments with respect to amended claims 1, 7 and 13 have been considered but are moot in view of the new ground(s) of rejection. 
	
Response to Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IsIam et al. (US PGPub 20170302352 A1).
Consider claim 1, IsIam discloses a method comprising: 
receiving, from an access point, beam cluster information indicating, a plurality of beam clusters and corresponding beam identification information for each of a plurality of beams in a  beam cluster of the plurality of beam clusters; determining reception processing information based on, the beam cluster information, wherein the reception processing information is associated with at least one beam of the beam cluster of the plurality of beam clusters (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]); and 
processing the at least one beam using the reception processing information (read as (read as the UE 115 may identify a beam associated with the lowest path loss and indicate the corresponding antenna port or beam identification (ID) to the base station 105; the base station 105 may then perform frequency dependent channel scheduling of the UE 115 according to the indication, par [0062]).
Consider claim 2, as applied to claim 1 above, IsIam discloses wherein each cluster of beams received from the access point is associated with a set of antenna ports (read as base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 3, as applied to claim 2 above, IsIam discloses wherein the reception processing information includes antenna port information related to the set of antenna ports (read as base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 4, as applied to claim 3 above, IsIam discloses receiving a plurality of reference beams from the access point, wherein each reference beam comprises beam identity information (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 5, as applied to claim 4 above, IsIam discloses wherein the plurality of reference beams are received in one or more sweep blocks (read as each antenna port may have a different RS that are repeated after other RSs associated with the remaining antenna ports; using this information, the UE 115 may identify a beam associated with the lowest path loss and indicate the corresponding antenna port or beam identification (ID) to the base station 105, par [0062]).
Consider claim 6, as applied to claim 1 above, IsIam discloses wherein said cluster information comprises one or more of: clustered downlink beams, association to a set of one or more antenna ports, cluster size, periodicity of cluster, or information associated with a next available subframe (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).

Consider claim 7, IsIam discloses an apparatus comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor (read as the memory and processor of UE 115, par [0059]-[0053]), at least to cause the apparatus to:  receive, from an access point, beam cluster information ,  indicating a plurality of beam clusters and corresponding beam identification information for each of a plurality of beams in a  beam cluster of the plurality of beam clusters; determine reception processing information based on , the beam cluster information, wherein the reception processing information is associated with at least one beam of the beam cluster of the plurality of beam clusters (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]); and process the at least one beam using the reception processing information (read as the UE 115 may identify a beam associated with the lowest path loss and indicate the corresponding antenna port or beam identification (ID) to the base station 105; the base station 105 may then perform frequency dependent channel scheduling of the UE 115 according to the indication, par [0062]).
Consider claim 8, as applied to claim 7 above, IsIam discloses wherein each cluster of beams received from the access point is associated with a set of antenna ports (read as base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 9, as applied to claim 8 above, IsIam discloses wherein the reception processing information includes antenna port information related to the set of antenna ports (read as base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 10, as applied to claim 9 above, IsIam discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor,  cause the apparatus to:  receive a plurality of reference beams from the access point, wherein each reference beam comprises beam identity information (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 11, as applied to claim 10 above, IsIam discloses wherein the plurality of reference beams are received in one or more sweep blocks (read as each antenna port may have a different RS that are repeated after other RSs associated with the remaining antenna ports; using this information, the UE 115 may identify a beam associated with the lowest path loss and indicate the corresponding antenna port or beam identification (ID) to the base station 105, par [0062]).
Consider claim 12, as applied to claim 7 above, IsIam discloses wherein said cluster information comprises one or more of: clustered downlink beams, association to a set of one or more antenna ports, cluster size, periodicity of cluster, or information associated with a next available subframe (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).

Consider claim 13, IsIam discloses a non-transitory computer-readable storage medium storing instructions that when executed cause a processor (read as the memory and processor of UE 115, par [0059]-[0053]) to: receive, from an access point, beam cluster information, indicating a plurality of beam clusters and corresponding beam identification information for each of a plurality of beams in a beam cluster of the plurality of beam clusters; determine reception processing information based on, the beam cluster information, wherein the reception processing information is associated with at least one beam of the beam cluster of the plurality of beam clusters (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]); and process the at least one beam using the reception processing information  (read as the UE 115 may identify a beam associated with the lowest path loss and indicate the corresponding antenna port or beam identification (ID) to the base station 105; the base station 105 may then perform frequency dependent channel scheduling of the UE 115 according to the indication, par [0062]).
Consider claim 14, as applied to claim 13 above, IsIam discloses wherein each cluster of beams received from the access point is associated with a set of antenna ports (read as base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 15, as applied to claim 14 above, IsIam discloses wherein the reception processing information includes antenna port information related to the set of antenna ports (read as base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 16, as applied to claim 15 above, IsIam discloses wherein the instructions, when executed, further cause the processor to:  receive a plurality of reference beams from the access point, wherein each reference beam comprises beam identity information (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).
Consider claim 17, as applied to claim 16 above, IsIam discloses wherein the plurality of reference beams are received in one or more sweep blocks (read as each antenna port may have a different RS that are repeated after other RSs associated with the remaining antenna ports; using this information, the UE 115 may identify a beam associated with the lowest path loss and indicate the corresponding antenna port or beam identification (ID) to the base station 105, par [0062]).
Consider claim 18, as applied to claim 13 above, IsIam discloses wherein said cluster information comprises one or more of: clustered downlink beams, association to a set of one or more antenna ports, cluster size, periodicity of cluster, or information associated with a next available subframe (read as base station 105 broadcasts a channel state information reference signal (CSI-RS) to allow a UE 115 for estimation of narrowband channels for different antenna ports of base station 105. That is, a CSI-RS may allow a UE 115 to determine which base station antenna ports are associated with beams that have less path loss relative to other available antenna ports; base station 105 has eight antenna ports, the base station 105 may convert eight different directional beams, par [0059]-[0063]).


Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645